Citation Nr: 0301298	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-01 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an ear disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for residuals of 
head injury.

4.  Entitlement to a compensable initial disability 
evaluation for bilateral hip strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1999 to July 
2000.  This appeal arises from a March 2001 rating 
decision of the Department of Veterans Affairs (VA), New 
Orleans, Louisiana, regional office (RO).  

The Board notes that the March 2001 rating decision 
granted service connection for diabetes mellitus and 
assigned a 20 percent evaluation.  The veteran disagreed 
with this initial evaluation and the issue was included on 
the statement of the case issued in January 2002.  
However, on his VA Form 9 the veteran stated that he did 
not wish to appeal that issue.  Accordingly, the Board 
will not consider that rating in this decision. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's claims.

2.  The objective record does not demonstrate that the 
veteran had an ear or back disorder during service, and 
the current back pathology is not objectively attributable 
to service.

3.  The veteran currently has tinnitus and headaches that 
have been medically associated with a cerebral concussion 
that occurred during service in April 1999.

4.  The veteran's bilateral hip strain is manifested by 
complaints of pain on the fullest extent of range of 
motion movements, but no objective signs of dysfunction or 
deformity.



CONCLUSIONS OF LAW

1.  A chronic ear disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).

2.  A chronic back disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).

3.  Chronic residuals of a head injury, including tinnitus 
and headaches were incurred in service.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).

4.  The criteria for a compensable evaluation for 
bilateral hip strain are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, Codes 
5252, 5253 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  

VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the 
January 2002 statement of the case (SOC) of the laws and 
regulations pertaining to his claims on appeal.  This was 
sufficient for notification of the information and 
evidence necessary to substantiate the claims, and the 
veteran has been adequately informed as to the type of 
evidence that would help substantiate his claims.  The 
veteran was provided with VA examinations in September and 
October 2000.  The SOC informed the veteran of the 
provisions of the VCAA.  A March 2001 letter notified the 
veteran of the type of evidence necessary to substantiate 
his claims.  It informed him that VA would assist in 
obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were 
received by VA.  The veteran has not identified any 
additional evidence to be obtained.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its 
duty to notify and assist and under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 
Supp. 2002).  Regulations provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

Ear and Back Disorders

The veteran's service medical records do not show any 
complaints or findings pertaining to ear or back 
disorders.  On the report of medical history completed by 
the veteran at his separation from service, he checked 
"no" to the questions regarding whether he ever had or now 
had recurrent back pain or ear trouble.  

On VA examination in September 2000, the veteran reported 
that he had occasional low back pain from exercise and 
lifting in service.  On examination, there was pain on 
palpation of the lumbar spine, and decreased range of 
motion with pain on forward flexion.  Musculature of the 
back was otherwise normal.  X-rays were negative and 
neurologically the veteran was intact.  The diagnosis was 
lumbar strain.

The VA ears examination in September 2000 found external 
auditory canals clear and dry and eardrums within normal 
limits.  There was no evidence of otorrhagia inflammation 
in either ear.  The impression was normal ear examination.  
Audiologic testing in October 2000 found hearing within 
normal limits in both ears.

Although the veteran contends that he has chronic back and 
ear disorder attributable to an inservice cause, the Board 
notes that the veteran's opinion as to medical matters, no 
matter how sincere, is without probative value because he, 
as a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The objective record shows that the veteran had no back or 
ear complaints in service, and he does not currently have 
objective ear pathology.  While he has current back 
pathology, this has not been medically attributed to an 
inservice event.  The preponderance of the evidence is 
against the veteran's claims for service connection for 
ear and back disorders.  As such, there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claims that would 
give rise to a reasonable doubt in favor of the veteran; 
the benefit-of-the- doubt rule is not applicable, and the 
appeal with respect to those issues is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Residuals of Head Injury

The service medical records show that the veteran suffered 
a head injury when he fell from his upper bunk in April 
1999.  He did not lose consciousness, but vomited 
repeatedly and was hospitalized with a concussion and 
observed for five days.  The veteran complained of a 
headache.  An EEG and CT scan of the head were essentially 
normal.  He was neurologically intact.  The veteran 
reported some vertigo, but this resolved, and when 
discharged from the hospital, he reported that he felt 
great and all dizziness had disappeared.  On the report of 
medical history completed by the veteran at his separation 
from service, he checked "yes" to the questions regarding 
whether he ever had or now had frequent or severe 
headache, dizziness or fainting spells, and eye trouble.  

On VA examination in September 2000, examination of the 
head, eyes, ear, nose and throat, showed the veteran to be 
normocephalic, with pupils equal and reactive to light.  
On ear examination, the veteran reported occasional 
headaches which occur every week or so.  On the audio 
examination in October 2000, the veteran reported 
equilibrium problems, headaches and tinnitus since his 
concussion in service.  The examiner noted that head 
trauma was a factor that may cause tinnitus.  Neurological 
examination found normal cerebellar testing and normal 
cranial nerves.  The diagnosis was status post cerebral 
concussion.

The Board notes that there are no objective findings of 
vision impairment or equilibrium problems associated with 
the inservice head injury.  The VA examinations do 
demonstrate that the veteran currently has complaints of 
headaches and tinnitus.  It has been noted that head 
trauma is a factor that may cause tinnitus.  Resolving all 
doubt in the veteran's favor, the Board finds that service 
connection for residuals of head injury is appropriate 
given the veteran's documented injury, complaints of 
headaches during service, and current complaints of 
headaches and tinnitus.  


Increased Evaluation Claim-Bilateral Hip Strain

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002). 

Musculoskeletal disorders are rated with consideration of 
the resulting functional impairment.  38 C.F.R. §§ 4.40, 
4.59 (2002).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The service medical records show that the veteran was seen 
with complaints of right hip pain beginning in July 1999.  
A right rectus femoris muscle strain was diagnosed in 
February 2000.  X-rays of the hips in March 2000 were 
normal.  Service connection for bilateral hip strain was 
granted in March 2001, and a noncompensable evaluation was 
assigned from July 2000.  The veteran disagreed with the 
initial evaluation.

Diagnostic Code 5252, pertaining to limitation of flexion 
of the thigh, provides a 10 percent rating where flexion 
is limited to 45 degrees, and a 20 percent evaluation 
where flexion is limited to 30 degrees.  Code 5253, 
pertaining to impairment of the thigh, permits a 10 
percent rating for "limitation of adduction of, cannot 
cross legs," or for "limitation of rotation or, cannot 
toe-out more than 15 degrees, affected leg," and a 20 
percent rating for "limitation of abduction of, motion 
lost beyond 10 degrees."  38 C.F.R. Part 4, Codes 5252, 
5253 (2002).

A VA examination was conducted in September 2000.  The 
veteran reported bilateral hip pain.  On examination, 
there was normal range of hip motion, with flexion to 125 
degrees, extension to 30 degrees, adduction to 25 degrees, 
abduction to 45 degrees, external rotation to 60 degrees, 
and internal rotation to 40 degrees, bilaterally.  On 
internal and external rotation of the hips, there was pain 
on the fullest extent of the range of motion movements.  
There was no evidence of ankylosis, edema, effusion, 
instability, weakness, redness, heat, abnormal movement, 
or guarding of movement.  The veteran's gait was normal.  
X-rays of the hips were normal.  The diagnosis was 
bilateral hip pain with normal range of motion but with 
pain as noted.

The veteran has essentially full function of the hips, 
without evidence of significant limitation of function.  
It is noted that he has complaints of pain at "the fullest 
extent of the range of motion movements" as shown on the 
VA examination, but given the extensive ranges of pain-
free motion demonstrated on examination, the Board finds 
that the veteran's complaints of hip pain on extremes of 
motion do not warrant a compensable evaluation under any 
applicable Diagnostic Code.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due 
to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40 
(2002).

The veteran's motion of the hips is complete and pain is 
only exhibited at complete range of motion.  He does not 
exhibit objective evidence of painful motion, effusion, 
instability or weakness.  He does not have arthritic 
changes so painful motion does not warrant a minimal 
compensable evaluation under 38 C.F.R. § 4.59.  Neither 
does any exhibited limitation of function more nearly 
approximate the criteria for a compensable evaluation.  
Finally, as the preponderance of the evidence is against 
this claim, the benefit-of-doubt rule does not apply.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001)


ORDER

Service connection for an ear disorder is denied.  

Service connection for a back disorder is denied.  

Service connection for residuals of a head injury, 
manifested by tinnitus and headaches is granted.  

A compensable evaluation for bilateral hip strain is 
denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

